SPENCE, J.
Defendant was charged by information with a violation of section 288 of the Penal Code and a violation of section 702 of the Welfare and Institutions Code. He entered a plea of not guilty as to each count and was tried by a jury. The jury returned a verdict of guilty as to each count. Defendant appeals from the judgment of conviction and the order denying his motion for new trial.
The transcript was filed on July 6, 1938. The cause was placed on the calendar for September 12, 1938, and was continued at that time at the request of counsel for appellant. The cause was again on the calendar on October 10, 1938, and was again continued at the request of counsel for appellant. When the cause was called for the third time on December 12, 1938, counsel for appellant requested further time to file his opening brief. It was then ordered that counsel for appellant be granted fifteen days to file his opening brief, that respondent be granted fifteen days thereafter to file a reply brief and that the cause should then stand submitted. No further extension of time for filing appellant’s opening brief has been requested or granted. No brief has been filed on behalf of appellant and the time for filing the same has long since expired. We believe this court would be justified under the circumstances in treating the appeal as abandoned by appellant and in dismissing the same. We have nevertheless examined the record and our examination discloses no prejudicial error therein.
The judgment and order denying the motion for new trial are affirmed.
Nourse, P. J., and Sturtevant, J., concurred.